Name: Council Regulation (EEC) No 3336/92 of 16 November 1992 amending Regulation (EEC) No 234/68 on the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R3336Council Regulation (EEC) No 3336/92 of 16 November 1992 amending Regulation (EEC) No 234/68 on the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage Official Journal L 336 , 20/11/1992 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 46 P. 0014 Swedish special edition: Chapter 3 Volume 46 P. 0014 COUNCIL REGULATION (EEC) No 3336/92 of 16 November 1992 amending Regulation (EEC) No 234/68 on the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliageTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 234/68 (3) excludes, from the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, chicory plants and roots falling within CN code 0601 20 10; whereas experience has shown that the commercial characteristics of these products are very similar to those of products in other subheadings of Chapter 6 of the combined nomenclature; whereas, therefore, they should be included in the said common organization with effect from 1 January 1993, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 234/68, the phrase 'excluding chicory plants and roots of subheading 0601 20 10' is hereby deleted. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1992. For the Council The President J. GUMMER (1) OJ No C 166, 3. 7. 1992, p. 16. (2) Opinion delivered on 30 October 1992 (not yet published in the Official Journal). (3) OJ No L 55, 2. 3. 1968, p. 1, as last amended by Regulation (EEC) No 3991/87 (OJ No L 377, 31. 12. 1987, p. 19).